Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6th, 2022 has been entered.
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed September 6th, 2022 has been entered. Claims 1 and 3-21 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Final Office Action mailed May 6th, 2022.
Claim Objections
Applicant is advised that should claim 19 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-8, 10-13, 16, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoisington (US 2019/0031363) in view of Valencia et al. (NPL)
Regarding claims 1 and 8, Hoisington ‘363 teaches (figures 1-6) a tail section of a fuselage of an aircraft, the tail section comprising:
an aircraft propulsion system comprising:
a first propulsion device, which is in a tail section (portion of the fuselage aft of wings is the tail section) of a fuselage (202) of an aircraft and comprises at least one boundary layer ingestion (BLI) propulsion unit, the BLI propulsion unit comprising a fan/ the BLI a fan (110) (clearly seen in figure 5) (Para 0031);
a second propulsion device that comprises two conventional propulsion units (104 and 106) that are positioned on respective opposite sides of the tail section of the fuselage of the aircraft and are configured to generate energy (clearly seen in figure 5); 
a transmission device /gear system (306/604) that couples the first and second propulsion devices together to transmit the energy from the two conventional propulsion units of the second propulsion device to the first propulsion device for driving in rotation the fan of the at least one BLI propulsion unit, wherein thrust produced by the first and the second propulsion devices contributes to a total thrust of the aircraft (Para 0052, 0056);
wherein the two conventional propulsion units are attached to the tail section of the fuselage, adjacent to the first propulsion device along a longitudinal axis of the fuselage and  (clearly seen in figures 2-3 and 5-6),
but it is silent about the first propulsion device is configured to generate up to 80% of the total thrust of the aircraft.
Valencia et al. (NPL) teaches splitting thrust between main engine and BLI propulsor array  (Abstract; figure 8 shows the graph with 35-95% thrust split between the main engine and BLI propulsor array). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hoisington ‘363 to incorporate the teachings of Valencia et al. (NPL) to configure the first propulsion device to generate up to 80% of the total thrust of the aircraft. One of ordinary skill in art would recognize that doing so would result in improved system efficiency with beneficial effects in fuel savings (Abstract).
Regarding claim 3, modified Hoisington ‘363 teaches (figures 1-6) the aircraft propulsion system wherein the transmission device is of a mechanical type (Para 0030).
Regarding claims 4 and 11, modified Hoisington ‘363 teaches (figures 1-6) the aircraft propulsion system/the tail section wherein the transmission device comprises two primary transmission shafts, each of which is mechanically connected to one of the two conventional propulsion units of the second propulsion device and a secondary transmission shaft, which is mechanically connected to the first propulsion device (clearly seen in figures 3 and 5-6).
Regarding claims 5 and 12, modified Hoisington ‘363 teaches (figures 1-6) the aircraft propulsion system/the tail section wherein:
one end of the secondary transmission shaft is mechanically connected to the fan of the BLI propulsion unit (clearly seen in figure 3) (Para 0030).
Regarding claims 6 and 13, modified Hoisington ‘363 teaches (figures 1-6) the aircraft propulsion system/the tail section wherein a safety device/clutch is integrated into each of the primary transmission shaft(s) and secondary transmission shaft (Para 0055; clutch engages and disengages transmission and thus acts as a safety device).
Regarding claims 7 and 16, modified Hoisington ‘363 teaches (figures 1-6) the aircraft propulsion system/ the tail section wherein the transmission device integrates at least one safety device/clutch interrupting transmission of mechanical energy in an even of an overload (Para 0055; clutch engages and disengages transmission and thus acts as a safety device).
Regarding claim 10, modified Hoisington ‘363 teaches (figures 1-6) the aircraft (201) comprising a tail section of claim 8.
Regarding claims 19 and 21, modified Hoisington ‘363 teaches (figures 1-6) the propulsion system wherein both of the two conventional propulsion units of the second propulsion device are attached to the tail section of the fuselage such that at least a portion of each of the two conventional propulsion units overlaps, along the longitudinal axis of the fuselage, with a portion of the first propulsion device (output shafts of two conventional propulsion units meets/overlaps with the shaft of first propulsion device at transmission (clearly seen in figures 3 and 6).
Claims 9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoisington (US 2019/0031363) and Valencia et al. (NPL) as applied to claim 11 above, and further in view of Schwarz et al. (US 2019/0382121).
Regarding claim 9, modified Hoisington ‘363 teaches (figures 1-6) the tail section wherein:
the two conventional propulsion units (104 and 106) are each connected to the tail section by a profiled pylon (214 and 214) and 
the primary transmission shafts are mounted transversely to the longitudinal axis of the fuselage (Para 0034, 0044, 0049, 0050),
but it is silent about the primary transmission shafts are mounted aft of the pylons.
Schwarz et al. ‘121 teaches (figures 1-2) an aircraft (100) with gas turbine engines (104s) and auxiliary/BLI propulsion fan (108) wherein the first engine drive shaft (124A) and second engine drive shaft (124B) of gas turbine engines 104A and 104b respectively are mounted on the rear of the gas turbine engines (Para 0034). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hoisington ‘363 to incorporate the teachings of Schwarz et al. ‘121 to configure the transmission shafts on the rear of the gas turbine engines (transmission shafts are on the rear of the gas turbine engine and the rear of the engine is aft of the pylon, thus, the transmission shafts are mounted aft of the pylon). One of ordinary skill in art would recognize that doing so would simply pylon design as transmission shafts do not interfaces with the pylon.
Regarding claim 14, modified Hoisington ‘363 teaches (figures 1-6) the tail section wherein one end of the secondary transmission shaft is mechanically connected to the fan of the BLI propulsion unit (clearly seen in figure 3) (Para 0030).
Regarding claim 15, modified Hoisington ‘363 teaches (figures 1-6) the tail section wherein a safety device/clutch is integrated into each of the primary transmission shaft(s) and secondary transmission shaft (Para 0055; clutch engages and disengages transmission and thus acts as a safety device).
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoisington (US 2019/0031363) and Valencia et al. (NPL) as applied to claim 8 above, and further in view of Gliebe et al. (US 5,156,353).
Regarding claims 17-18, modified Hoisington ‘363 teaches (figures 1-6) the tail section wherein both of the two conventional propulsion units of the second propulsion device are attached to the tail section of the fuselage but it is silent about at least a portion of each of the two conventional propulsion units overlaps each of the two conventional propulsion units is entirely, along/with respect to the longitudinal axis of the fuselage, with/within a region in which a vertical stabilizer is attached to the tail section of the fuselage.
Gliebe et al. ‘353 teaches (figure 1) an aircraft with tail mounted pusher prop fans (6A and 6F) with pylon (12) next to vertical stabilizer (clearly seen in figure 1) (Col. 1 Lines 10-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hosington ‘363 to incorporate the teachings of Gliebe et al. ‘353 to configure at least a portion of each of the two conventional propulsion units overlaps with/ each of the two conventional propulsion units is entirely within, along the longitudinal axis of the fuselage, a region in which a vertical stabilizer is attached to the tail section of the fuselage. One of ordinary skill in art would recognize that doing so would reduce cabin noise.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoisington (US 2019/0031363) and Valencia et al. (NPL) as applied to claim 1 above, and further in view of Gliebe et al. (US 5,156,353).
Regarding claim 20, modified Hoisington ‘363 teaches (figures 1-6) the propulsion system wherein both of the two conventional propulsion units of the second propulsion device are attached to the tail section of the fuselage but it is silent about at least a portion of each of the two conventional propulsion units overlaps, along the longitudinal axis of the fuselage, with a region in which a vertical stabilizer is attached to the tail section of the fuselage.
Gliebe et al. ‘353 teaches (figure 1) an aircraft with tail mounted pusher prop fans (6A and 6F) with pylon (12) next to vertical stabilizer (clearly seen in figure 1) (Col. 1 Lines 10-15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hosington ‘363 to incorporate the teachings of Gliebe et al. ‘353 to configure at least a portion of each of the two conventional propulsion units overlaps, along the longitudinal axis of the fuselage, with a region in which a vertical stabilizer is attached to the tail section of the fuselage. One of ordinary skill in art would recognize that doing so would reduce cabin noise.
Response to Arguments
Applicant's arguments filed September 6th, 2022 have been fully considered but they are not persuasive.
Applicant’s argument about the amended claim language regarding “tail section” has been explained in the rejection above.
Regarding applicant’s argument about the “transmission device” and “transmission of energy”, embodiment figure 6 shows the structural configuration where two conventional propulsion units (104 and 106) are connected via transmission (604) to BLI fan (110), and a gear system (306) of embodiment figure 3 is referred to only show the mechanical connection of the gear system. Similar gear/transmission  i.e., gear system (306) is used in the structural configuration of embodiment figure 6 to connect two conventional propulsion units and BLI fan which enables to transmit energy from both conventional units to the BLI fan (Para 0067).
Applicant’s argument regarding “the two conventional propulsion units are positioned between a tail of the fuselage and a wing assembly of the aircraft” is irrelevant as the amended claim doesn’t recite the argued limitations.
In response to applicant's argument regarding Valencia et al. (NPL), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As explained in the rejection above Hosington ‘363 teaches the structural configuration of the claimed invention as well as the transmission of energy from the two conventional propulsion units of the second propulsion device to the first propulsion device. The only modification is the configuration of the first propulsion device to generate up to 80% of the total thrust of the aircraft which is taught by Valencia et al. (NPL) without the need for any structural configuration of Hosington ‘363’s aircraft. Thus, it would have been obvious to one of ordinary skill in the art to have modified Hosington ‘363 to incorporate the teachings of Valencia et al. (NPL) to configure the propulsion system as claimed to enhance fuel savings (Valencia et al., Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647